United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1925
                        ___________________________

                              Michelle M. Stringfield

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                             Cosentino's Food Stores

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: December 13, 2018
                           Filed: December 18, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Michelle M. Stringfield appeals the adverse judgment the district court1
entered, following a bench trial, in her action under the Family and Medical Leave

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
Act (FMLA). Stringfield, a former employee of Cosentino’s Food Stores, alleged that
Cosentino impermissibly interfered with her right to take leave under the FMLA.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Upon careful review of the district court record and the parties’ arguments on
appeal, this court finds no basis to reverse the district court’s judgment. See Smith
v. AS Am., Inc., 829 F.3d 616, 621-22 (8th Cir. 2016) (following bench trial, legal
conclusions are reviewed de novo, and findings of fact are reviewed for clear error).
There was no error in the district court’s determination that the notice Stringfield
gave Cosentino regarding the need to take FMLA leave was untimely, and she was
thus not entitled to FMLA leave. See Hasenwinkel v. Mosaic, 809 F.3d 427, 432 (8th
Cir. 2015) (to prevail on FMLA entitlement claim, individual must show (1) she was
entitled to FMLA leave; (2) her employer was on notice of her need for FMLA leave;
and (3) the employer denied her FMLA benefits).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-